Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that 
Claims 1-20 are rejected under 35 U.S.C. 103 as being unpatentable over Hee et al. (KR20110040178A) in view of Kim (US20140352363).
Regarding claims 1-2, 4-19, Hee et al. teaches a washing machine (see abstract) comprising: a casing 111 that defines a laundry entry hole at a front surface of the casing 111; a tub 121 disposed in the casing 111 and that defines a tub opening at a front surface of the tub 121; a drum 122 rotatably disposed in the tub 121 and configured to receive laundry; a gasket 140, 170, 180, 164 comprising: a gasket body 140 that defines a passage connecting the laundry entry hole to the tub opening, a plurality of nozzles 170, 180 disposed at an inner circumferential surface of the gasket body 140 and configured to spray water into the drum 122, a plurality of port receiving pipes 164 that protrude from an outer circumferential surface of the gasket body 140 and configured to communicate with the plurality of nozzles 170, 180, respectively; a pump 160 configured to circulate water discharged from the tub 121 and disposed vertically below the gasket 140, 170, 180, 164, and a distribution pipe 161-163 configured to supply, to the plurality of nozzles 170, 180, water pumped by the pump 160, wherein the distribution pipe 161-163 comprises: a transport conduit (see portions of reference numbers 162 and 163 disposed on the outer surface of the gasket body 140) disposed on the outer circumferential surface of the gasket body 140 and configured to guide water pumped by the pump 160, and a plurality of outlet ports that protrude from the transport conduit toward the gasket body 140 and that are coupled to the plurality of port receiving pipes 164, respectively, wherein the plurality of port receiving pipes 164 comprises a first port receiving pipe 164 (coupled to reference number 170) and a second port receiving pipe 164 (coupled to 
Regarding claims 3 and 20, Hee et al. and Kim teach the limitations of claim 1. The modified system by Hee et al. and Kim teaches multiple distribution pipes. Hee et al. does not teach that the pipes are symmetrical with respect to a vertical reference plane passing through a center of the passage of the gasket body in the vertical direction. However, as described in the above rejection, Hee et al. and Kim together teach that the placement and number of nozzles and associated piping may be determined based on the desired amount and direction of fluid coverage. Furthermore, it has been determined that the rearrangement of parts constitutes an obvious design choice to one of ordinary skill in the art absent persuasive evidence that a new and unexpected result is produced. In re Japikse, 181 F.2d 1019, 86 USPQ 70 (CCPA 1950).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TINSAE B AYALEW whose telephone number is (571)270-0256.  The examiner can normally be reached on Monday-Friday, 8:30am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/TINSAE B AYALEW/EXAMINER, Art Unit 1711